Citation Nr: 1200829	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for supracondylar fracture, right knee.

4.  Entitlement to a compensable evaluation for fracture, left clavicle.

5.  Entitlement to a compensable evaluation for fracture, right ulna.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a low back disability, and entitlement to increased evaluations for service connected supracondylar fracture, right knee; fracture, left clavicle; and fracture, right ulna, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine disability in a January 2004 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Evidence received since the January 2004 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability, and does not raise a reasonable possibility of substantiating the claim. 





CONCLUSION OF LAW

New and material evidence not having been received, the claim for entitlement to service connection for a cervical spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 , 20.1105 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Substantially compliant notice was accomplished by letters sent in October 2006, November 2006, and May 2007, with the claim readjudicated in a July 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and scheduled the appellant for a hearing before the Board although he failed to report for the hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Claim to Reopen- New and Material Evidence 

The Veteran's claim of entitlement to service connection for a cervical spine disability was denied in a January 2004 rating decision.  The Veteran did not file a notice of disagreement with that rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 



The evidence of record at the time of the January 2004 rating decision consisted of the Veteran's service treatment records, and VA treatment records.  These records showed no treatment for cervical spine disability during service, no neck pain or stiffness on an October 2001 treatment record, and evidence of spondylotic changes and spurring on cervical spine magnetic resonance imaging report in May 2003.

Evidence relating to the claim for service connection for cervical spine disability received since the January 2004 rating decision that is new consists only of the Veteran's statements to the effect that his cervical spine disability is related to his inservice motor vehicle accident in 1971.

The evidence added to the record following the January 2004 rating decision does not contain medical evidence showing that the Veteran's current cervical spine disability is related to service or was manifested within the first postservice year.  While the statements of the Veteran are new, they are essentially cumulative of statements of record in January 2004 and are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's cervical spine disability is related to his active duty. 

Accordingly, the Board finds that the evidence received subsequent to January 2004 is not new and material and does not serve to reopen the Veteran's claim for service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108 , 7105; 38 C.F.R. § 3.156(a).  The appeal is denied. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a cervical spine disability.  The claim to reopen is denied. 



REMAND

The Veteran contends that his service connected residuals of fractures of the supracondyle of right knee, left clavicle, and right ulna are more disabling than the currently assigned disability ratings.  The Veteran was scheduled for a VA examination in March 2007, however, he failed to report to that examination. 

Under applicable law, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall take appropriate action.  See 38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

The Veteran's September 2007 notice of disagreement, and his representative's informal hearing presentation dated in November 2011, maintain that he did not report for the March 2007 examination due to illness.  There having been good cause demonstrated for the Veteran's nonappearance at the earlier VA Compensation and Pension examination, there is sufficient basis stated to reschedule that examination.

Additionally, the Veteran submitted medical evidence in August 2008 showing current low back pathology which he contends is related to his inservice automobile accident in 1971.  Given the medical evidence of current disability and the Veteran's lay report of inservice back injury, a VA examination should be afforded on remand to determine the etiology of the claimed low back disability.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any low back disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  The examiner should state whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back disorder had its onset in service or is causally related to service.  A rationale for any opinion expressed is requested. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his residuals of supracondylar fracture, right knee; fracture, left clavicle; and fracture, right ulna.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In evaluating the Veteran, the examiner should also report complete range of motion findings for the affected joints.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.  The claims folder must be available for review by the examiner in conjunction with the examination. 

3.  Thereafter, readjudicate the claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


